Citation Nr: 0025645	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-04 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include secondary to Agent Orange exposure.  

3  Entitlement to service connection for drug and alcohol 
abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating action of the Winston-
Salem, North Carolina Regional Office of the Department of 
Veterans Affairs (VA).  The case was certified to the Board 
by the Baltimore, Maryland Regional Office (RO).  

Although the issues certified for appeal included separate 
"claims" of service connection for various psychiatric and 
skin disorders, as will be discussed herein, the Board has 
framed the issues on appeal as noted on the preceding page. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
plausible.  

2.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include secondary to Agent Orange 
exposure, is plausible.  

3.  The claim of entitlement to service connection for drug 
and alcohol abuse, other than for compensation purposes, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a skin 
disorder, to include secondary to Agent Orange exposure, is 
well grounded.  38 U.S.C.A. § 5107. 

3.  The claim of entitlement to service connection for drug 
and alcohol abuse, other than for compensation purposes, is 
not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Alternatively, the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
a post-service continuity of symptomatology; and (c) medical, 
or in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

In determining whether a claim is well-grounded, the 
credibility of the supporting evidence is presumed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

I.  Service connection for a psychiatric disorder, to include 
PTSD.

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and the report of a March 1997 VA 
examination includes a diagnosis of PTSD, related to military 
service.  Under these circumstances, the Board finds that the 
veteran's claim is plausible and thus well grounded.  

II.  Service connection for a skin disorder.

The veteran contends that his various current skin complaints 
are related to service and may have resulted from possible 
exposure to Agent Orange.  In his original April 1997 claim 
for compensation, the veteran characterized the nature of the 
claimed illness as "Agent Orange."  In response to a 
request from the RO that he clarify his claim, the veteran 
reported that he had suffered a "skin rash" since service 
in Vietnam. 

On enlistment examination in September 1969, the veteran was 
noted to have a history of tinea versicolor.  A November 1970 
chart entry noted diagnoses of tinea cruris and 
pseudofolliculitis.  In March 1971, the veteran's physical 
profile was amended to allow him to wear a short beard due to 
pseudofolliculitis.  The report of a May 1971 separation 
examination, however, included a normal evaluation of the 
skin, save for several scars noted on upper extremities.  

The report of an August 1997 VA examination included 
diagnoses of dermatophytosis of the feet and tinea 
versicolor.  

The veteran appeared at a July 2000 hearing before the 
undersigned Member of the Board and testified that he 
experienced skin problems during service, but did not seek 
immediate treatment for any of the complaints other than 
pseudofolliculitis.  He further testified that he continues 
to experience problems due to pseudofolliculitis. 

Upon review of the record, the Board finds that the veteran 
has presented a well-grounded claim of service connection for 
a skin disorder.  Pseudofolliculitis was first noted during 
service and the veteran has testified that he continued to 
suffer that condition.  The Board finds that the appellant's 
lay observations of pseudofolliculitis and related skin bumps 
and difficulty shaving since service are probative.  See Arms 
v. West, 12 Vet. App. 188 (1999) (lay persons may provide 
probative evidence regarding conditions capable of 
observation or within the realm of lay knowledge; lay 
observation is competent to identify the existence of a skin 
abnormality); Savage.  

With regard to the veteran's assertion that his current skin 
complaints are the result of exposure to Agent Orange during 
service, the Board notes that once a veteran has properly 
made out a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the duty to assist attaches to the 
investigation of all possible in-service causes of that 
current disability , including those unknown by the veteran.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

III.  Service connection for drug and alcohol abuse.

The veteran initiated his present claims by filing an 
Application for Compensation or Pension in April 1997.  After 
reviewing the record, including VA treatment records and the 
report of an August 1997 VA examination, the RO denied an 
inferred claim of entitlement to service connection for drug 
and alcohol abuse.

With regard to claims filed after October 31, 1990, the law 
prohibits an award of VA compensation for disability due to 
drug or alcohol abuse, whether the claim is based on direct 
or secondary service connection.  38 U.S.C.A. §§ 105(a), 
1110; Barela v. West, 11 Vet. App. 280 (1998).  A claimant, 
however, may be granted service connection for purposes of 
obtaining VA benefits other than compensation , if 
entitlement to secondary service connection for drug or 
alcohol abuse is demonstrated pursuant to 38 C.F.R. 
§ 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); Barela.  In 
order for a claim for secondary service connection to be 
well-grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown, 7 Vet. App. 
134 (1994).

The veteran has asserted, in written statements and as 
testimony at the July 2000 hearing, the he did not have a 
problem with substance abuse prior to service.  He testified 
that he had experimented with drugs prior to service, but 
began using drugs heavily shortly after his arrival in 
Vietnam.  He testified that he feared for his life and used 
drugs and alcohol to "self-medicate."

Service medical records include references to treatment for 
drug abuse.  Post-service medical records also reflect 
hospitalization and ongoing treatment for poly-substance 
abuse.  Significantly, however, service connection is not in 
effect for any disability.  Furthermore, there is no 
competent medical evidence associating the veteran's chronic 
drug and alcohol abuse with any of the disabilities for which 
service connection has been recently claimed.  In fact, the 
only reference to a possible connection between the claimed 
psychiatric disorder and the veteran's substance abuse is a 
notation on an August 1998 VA hospitalization report to the 
effect that the veteran had a substance abuse-induced mood 
disorder.  Absent any competent evidence demonstrating that 
substance abuse was either caused by, or worsened due to a 
service-connected disability, a plausible claim for secondary 
service connection, other than for compensation purposes, is 
not well grounded.  Jones.     

The benefit sought on appeal is denied.

As this decision explains the need for competent medical 
evidence which links a current disability to a service-
connected disability or otherwise to service, the Board finds 
the discussion contained herein sufficient to inform the 
veteran of the evidence which is lacking and that is 
necessary to make his claim as set forth above well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim he is not competent to 
testify to medical diagnosis or etiology.  When the issue 
involves a medical question of diagnosis or causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Statements and testimony from lay 
witnesses or the appellant in this regard are not sufficient 
to establish a plausible claim as they are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claim of 
entitlement to service connection does not meet the threshold 
of being well grounded, a weighing of the merits of the claim 
is not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.

The claim of entitlement to service connection for a skin 
disorder, to include secondary to Agent Orange exposure, is 
well grounded. 

As a well-grounded claim has not been presented, entitlement 
to service connection for drug and alcohol abuse is denied. 



REMAND

Inasmuch as the veteran has submitted well-grounded claims of 
service connection for psychiatric and skin disorders, VA is 
obligated to assist him in the development of those claims.  
38 U.S.C.A. § 5107(a). 

With regard to the claim of service connection for a 
psychiatric disorder, the Board points out that, in addition 
to the veteran's lay evidence of the alleged stressors, the 
record includes a medical opinion generally linking PTSD or a 
depressive disorder to service.  (See the report of the March 
1997 VA examination).  While the veteran's lay testimony as 
to in-service stressors could suffice to well ground his 
claim, an award of service connection for PTSD requires more.  
Title 38, Code of Federal Regulations, Section 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony offered at a 
hearing before the undersigned Member of the Board and in 
written statements submitted to the RO, he has offered 
details of those events which he considered particularly 
stressful.  These incidents allegedly occurred during 
service, and include being jolted out of bed by a nearby 
rocket attack shortly after arriving in Vietnam and loading 
caskets and body parts onto aircraft as part of his duties.  
To date, the RO has not, however, attempted to verify any of 
the alleged stressors reported by the veteran.  Thus, the 
Board finds that this case must be remanded so that the RO 
can attempt to verify the veteran's alleged stressors.  

Regarding the claim of service connection for a skin 
disorder, to include consideration of causation based on 
Agent Orange exposure, the Board notes that the report of a 
July 1998 VA general medical examination included the 
examiner's observation that the veteran's skin was 
"generally clear" and the reader was referred to the 
"dermatology report."  The examiner did not explain what 
"generally" clear suggested, nor did the examiner enter any 
specific diagnoses.  In addition, the claims folder does not 
include the dermatology report referred to and there is 
notation that a VA examination for "scars" apparently 
scheduled for the same time was canceled.  The Board is of 
the opinion that the veteran should be afforded a VA 
examination for the purpose of determining the nature and 
etiology of his various skin disorders 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for a skin 
or psychiatric disorder since 1997.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should also determine whether the 
dermatology report referred to the in 
August 1997 VA general medical 
examination is available.  If so, a copy 
of that report should be associated with 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO, and the 
veteran must be informed if any records 
requested cannot be secured.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be asked to 
attempt to verify the occurrence of the 
incidents and any indication of the 
veteran's involvement therein.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors. 

4.  Following the receipt of a response 
from the USASCRUR and the completion of 
any additional development suggested by 
that office, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature of all current 
psychopathology.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review and 
all indicated testing should be 
conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD 
and specify the evidence relied upon to 
determine the existence of the stressors.  
If any other psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion whether it is at least as likely 
as not that the disorder is related to 
service.  A complete rationale for all 
opinions expressed must be provided.  

6.  The veteran should also be afforded 
an appropriate VA examination in order to 
determine the nature and etiology of his 
claimed skin disorders.  The claims 
folder must be made available to the 
examiner and all indicated tests, studies 
and evaluations should be performed.  
Based on the examination and study of the 
case, the examiner is requested to offer 
an opinion any to whether it is at least 
as likely as not that any diagnosed skin 
disorder is etiologically related to the 
veteran's military service.  A complete 
rationale for all opinions expressed must 
be provided.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



